Case 1:19-cv-01984-RML Document 11-5 Filed 05/03/19 Page 1 of 10 PagelD #: 162

EXHIBIT “SB”
Defendant Sahib
Walia’s Motion for
Summary Judgment
 

FILED

NYSCEF DOC. NO. 8 RECEIVED NYSCEF:

B-75888
SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF QUEENS

 

x

DEVANDER SINGH, INDEX NO.: 715677/2018

Plaintiff,

NOTICE OF MOTION
-against-

RONALD POLES,
PENSKE TRUCK LEASING CO.,, L.P., Robert I. Caloras, J.S.C.
PENSKE TRUCK LEASING CORPORATION, Part 36, Room 103
COSTCO WHOLESALE CORPORATION, Return Date: 02/28/19
COSTCO WHOLESALE MEMBERSHIP, INC. Motion #: 001
and SAHIB S. WALIA,

Defendants.

xX

 

PLEASE TAKE NOTICE, that upon the annexed affirmation of GLENN R.
SCHWARTZ, ESQ. dated January 16, 2019, and the exhibits annexed thereto, and upon all the
pleadings and proceedings heretofore had herein, Defendant SAHIB S. WALIA will move this
Court before the Hon. ROBERT I. CALORAS, Room 103, at the Courthouse located at 25-10
Court Square, Long Island City, New York, on the 28th day of February, 2019, at 10:30 o’clock
in the forenoon of that day or as soon thereafter as counsel can be heard, for an Order pursuant to
C.P.L.R. § 3212 granting summary judgment to Defendant SAHIB S. WALIA dismissing
Plaintiff's Complaint and all cross-claims against said Defindant with prejudice, together with
such other and further relief as this Court may deem just and proper.

PLEASE TAKE FURTHER NOTICE that, pursuant to CPLR Section 2214(b), you are
required to serve all papers that will be used in opposition to this motion at least seven (7) days

prior to the return date of the motion.

1 of 2

   

01/28/2019

oy
|

 

 

 

RpIE Tyr cette teens
 

 

NYSCEF DOC. NO.

knowledge, information and belief formed after an inquiry reasonable under the circumstances,

the presentation of the annexed papers or contentions therein are not frivolous as defined by 22

Pursuant to 22 NYCRR 130-1.1, it is hereby certified that to the best of the undersigned’s

NYCRR. 1.1(c).

Dated: Long Island City, New York

TO:

January 16, 2019

Yours, etc.,

LAW OFFICES OF ANGY
Attorneys for pefengat SA

 

fi?

| SSERLI S
HS. WALIA

RECEIVED NYSCEF: 01/28/2019:

|
dt

 

SETS TA IT SBT ETT TTT SEP TT

SAR Tt

 

GLENN R. SCHWARTZ, ESQ.

36-01 43 Avenue

Long Island City, New York 11101
:Tel.: (718) 361-1514

* File No.: B-75888

Stephen A. Skor, Esq.

Attorneys for Plaintiff

114-08 1018 Avenue, 2" Floor
Richmond Hill, New York 11419
(914) 434-6092

Simmons Jannace DeLuca, LLP

Attorneys for Defendants

RONALD POLES and

COSTCO WHOLESALE CORPORATION
43 Corporate Drive

Hauppauge, New York 11788

(631) 873-4888

NO APPEARANCE BY PENSKE
DEFENDANTS

2 of 2

MPT One

TERRI YT

 
 

~ (FILED ©

NYSCEF DOC. NO. 9 RECEIVED NYSCEF:

B-75888

SUPREME COURT OF THE STATE OF NEW YORK

COUNTY OF QUEENS

ee - ----- 4

DEVANDER SINGH, INDEX NO.: 715677/2018

 

Plaintiff,

AFFIRMATION IN
SUPPORT
-against-

RONALD POLES,
PENSKE TRUCK LEASING CO., L.P.,
PENSKE TRUCK LEASING CORPORATION,
COSTCO WHOLESALE CORPORATION,
COSTCO WHOLESALE MEMBERSHIP, INC.
and SAHIB S. WALIA,
Defendants.
of chee alee neg essnnn x

 

GLENN R. SCHWARTZ, an attorney at law, duly licensed to practice in the State of
New York, respectfully affirms the truth of the following statements under penalty of perjury:

1. fam associated with the LAW OFFICES OF NANCY L. ISSERLIS, attorneys for
Defendant SAHIB S. WALIA in the above-entitled action, and as such, J am fully familiar with
the facts and circumstances heretofore had herein, the source of my knowledge coming from a
complete review of the file contents maintained by my office.

2, I submit this affirmation in support of the instant motion for an Order pursuant to
C.P.L.R. § 3212 granting summary judgment dismissing Plaintiff's Complaint and all cross-
claims against said Defendant with prejudice, on the grounds that there is no negligence on his
part with respect to the happening of the subject accident, and for such other and further relief as

this Court deems just and proper.

1 of 5

      

15677/2018
01/28/2019"

 

 
 

NYSCEF DOC. NO. 9 RECEIVED NYSCEF:

3. This is a personal injury action arising out of a two-vehicle collision which took
place on June 7, 2018. Plaintiff's Summons and Complaint and Answers on behalf of
Defendants SAHIB S. WALLA, RONALD POLES and COSTCO WHOLESALE
CORPORATION are annexed hereto as Exhibit A. The PENSKE defendants have not appeared.

4, It is respectfully submitted that there is no liability on the part of Defendant
WALJA, as he was hit in the rear by the vehicle operated by Defendant RONALD POLES. The
Plaintiff was a passenger in the WALIA vehicle. In support of same, the affidavit of Defendant
SAHIB S. WALIA is annexed hereto as Exhibit B. As the Court can see, the affidavit clearly
states that he was hit in the rear by the POLES/COSTCO vehicle, as he was driving along the
Van Wyck Expressway, through no fault of his own. There was nothing that SAHIB S. WALIA
did to cause this accident, and nothing he could have done to avoid it. As such, there are no
questions of fact to be determined with regard to liability, which is totally on the
POLES/COSTCO vehicle.

5. New York State Vehicle & Traffic Law §1129(a) imposes a duty on drivers to
follow other vehicles at a “reasonable and prudent” distance. The statute requires: “The driver of
a motor vehicle shall not follow another vehicle more closely than is reasonable and prudent,
having due regard for the speed of such vehicles and the traffic upon and the condition of the
highway.” See, N.Y. Veh. & Traf. L. §1 129(a) (McKinney 2007).

6. It is axiomatic that the operator of a following vehicle is under a duty to maintain
a safe distance between vehicles and that a failure to do so in the absence of an adequate
explanation constitutes negligence as a matter of law. See, Maxwell v. Lobenberg, 227 A.D.2d

598, 643 N.Y.S.2d 186 (2" Dept., 1996); Rebecchi v. Whitmore, 172 A.D.2d 600; Reed v. New

 

York City Transit Auth., 299 A.D.2d 330, 749 N.Y.S.2d 1 (2™ Dept., 2002). Further, when a

2 of 5

01/28/2019 i

 
 
 

 

NYSCEF DOC. NO. 9 RECEIVED NYSCEF: 01/28/2019 |

driver approaches another vehicle from the rear, he is bound to maintain a reasonabl y safe rate of

speed to avoid colliding with the other vehicle. See, Caputo v. Schaumeyer, 252 A.D.2d 512,

 

675 N.Y.S.2d 372 (2"" Dept., 1998).

7. The law is also quite clear that a presumption of negligence arises from a rear-end
collision and that absent a cognizable explanation by the operator of the offending vehicle, a
party is entitled 1o summary judgment as a matter of law on the issue of liability, See,
Agramonte vy. City of New York, 288 A.D.2d 75, 732 NYS 2d 414 (1" Dept., 2001}; Bustillo v.
Matturro, 292 A.D,2d 554, 555, 740 N.¥.S.2d 360 (ame Dept., 2002); Ng v. Reid. 259 A_D.2d 6601,
686 N.Y.S.2d 780 (2™ Dept., 1999); McNulty v. DePetro, 298 A.D.2d 566, 750 N.Y.S.2d 89 (am
Dept., 2002); Shamah vy. Richmond County Ambulance Service, Inc., 279 A.D.2d 564, 565, 719
N.¥.S.2d 287 (2"" Depi., 2001): see, also, Rebecchi v. Whitmore, 172 A.D.2d 600; Bournazos v.

Malfitano, 275 A.D.2d 437, 713 N.¥.S.2d 75 (2"" Dept., 2000); Nicoli v. Whelen, 283 A.D.2d

 

623, 725 N.Y.S.2d 365 (2 Dept., 2001). New York Courts have affirmed summary judgment in
a motor vehicle collision case where the evidence established that the movant was in no position
to take steps to reasonably foresee or avoid the collision. See, Barnes v. Lee, 158 A.D.2d 414,
I51 N.¥S.2d 247 (1 Dept., 1990); Yusupoy v. Supreme Carrier Corp., 240 A.D.2d 660, 659
N.¥.S.2d 78 (2" Dept., 1997}; Morowitz y. Naughton, 150 A.D.2d 536, 541 N.Y.S.2d 122 (24
Dept., 1989). The operator of a motor vehicle cannot reasonably have the duty to anticipate
being struck from behind due solely to the negligence of another. See, Fiscella v. Gibbs, 261

A, D.2d $72, 690 N.Y.S.2d 713 (2 Dept., 1999). Moreover, a driver has established his or her
prima facie entitlement to judgment as a matter of law where he or she presents evidence that

defendant's vehicle was stopped or slowed without striking the vehicle ahead, when defendant’s

3 of 5

 

I:

 

 
‘COUN CLERK 01/28/2019 03: 2: ee INDEX NO. 715677/2018-,.
NYSCEF DOC. NO. 9 RECEIVED NYSCEF: 01/28/2019"

    

 

vehicle was struck in the rear. Smith v. Seskin, 49 A.D.3d 628-629, 854 N¥.S.2d 420 (2"4 Dept.,
2008).

8. As a matter of law, where Defendant WALIA’s vehicle was struck in the rear-end
by the POLES/COSTCO vehicle, Defendant WALIA cannot be responsible for the accident.

9, ‘The relief of granting summary judgment is appropriate even in negligence
actions where there are no factual issues to be tried as provided under CPLR 3212(c). In
Donadin v. Crouse-Irving Memorial Hospital, Inc., 75 A.D.2d 715, 427 N.Y.S.2d 118, 11 9, the

Court noted that,

 

While summary judgment is granted infrequently in negligence
actions, the remedy should be granted where there is no merit to
the cause of action. Blake vy. Cardino, 35 A.D.2d 1022, 315
NYS. 2d 973, aff'd. 29 N.Y.S.2d 876, 328 N.Y.8.2d 442, 278
N.E.2d 649). Summary judgment is proper to eliminate
unnecessary expense to named litigants where no issue of a
material fact is presented to justify a trial as against them.
(Axelrod v. Armistead. 36 A.D.2d 593, 318 N.Y.S.2d 407; cf
Wolferuder v. The Upjohn Co., 72 A.D.2d 58, 423 N.Y.S.2d 95).

 

With respect to the determination of whether such factual issues exist, the Court, in
Manufacturers and Traders Company v. Barry Warehouses, Inc., 49 A.D.2d 230, 347 NY¥S2d
514, 516, stated,

The Court of Appeals has consistently held that the test on a
motion for summary judgment is whether there are issues of fact
properly to be resolved in a jury (Hartford Accident & Indemnity |
Co. v. Wesolwski, 33 N.Y.2d 169, 172, 350 N.Y.S. 895, 898; 305
N.E.2d 907, 909). The shadowy semblance of an issue is not
sufficient, however, to defeat a motion for summary judgment
(Koppers Company, Inc. v. Empire Bituminous Products, Inc. 35
A.D.2d 906, 316 N.YS.2d 858 aff'd 30 N.¥.2d 609, 331 N.Y.S.2d
38.

 

4 of 5
    

ss T15671/2016~
RECEIVED NYSCEF: 01/28/2019"

 

NYSCEF DOC. NO. 9

10. Clearly summary judgment is appropriate since the movant, Defendant WALIA’s
vehicle was struck in the rear-end as it proceeded on the Van Wyck Expressway. There is no

evidence in the record to establish any negligence on the part of this Defendant.

 

WHEREFORE, it is respectfully requested that the within motion be granted in all
respects, granting summary judgment to Defendant SAHIB S. WALIA, dismissing the r
Complaint and all cross-claims against him with prejudice, and for such other and further relief
as this Court deems just and proper.

Dated: Long Island City, New York
January 16, 2019

 

——~

|
Li, fy
pf sg
GLENN) R SCHWARTZ

 

Woven,

5 of 5
 

NYSCEF DOC. NO. /11

rR

a a ee ee la eel
= =

Re: D/A: 06/07/2018 ' Page 1 of 2
Claim #: 75888-02
Policy #: CA287432

State of NY }

$5.: AFFIDAVIT
County of Queens )

Sahib Singh Walia, being duly sworn, deposed and states, the following:

On June 7, 2018 at approximately 2:20am I was the driver of the 2018 Toyota sedan

bearing the New York State iteenge plate number T760261C. The weather was dry and clear and
not a factor. I was using the car for my personal use and my brother in law was in my car with
me. I was traveling south bound on the Van Wyck Expressway. At this point, the Van Wyck
Expressway is a 2 way highway with either 3 or 4 lanes in each direction. Opposite bound lanes
are divided by a concrete median. The street is flat and traffic conditions were light. I was -
travelling in the far right lane at the time of the accident and J had been in the far right lane for at

least 2-3 minutes before the accident. I was traveling approximately 50 mph and I was

_ approaching the Linden Blvd, exit when a Costco tractor trailer hit my car in the rear, The front

__ end of the tractor trailer hit the back of my car. The truck that struck me was traveling at least 50

mph. The tractor trailer was also travelling in the xight lane before it hit my car in the rear.

Before the accident, a car which had been travelling to my left and ahead of mé, changed into my

lane and then it took the Linden Blvd. exit to exit the highway. I slowed down gradually to
allow that car to pass. The tractor trailer hit me in the rear and it must have been follawing my
car too closely, My airbags did not deploy at the time. 1 think my passenger, my brother in law
Devander Singh, called 911. An ambulance came approximately 10-15 minutes after the

accident and took me to Jamaica Hospital, I do not know if there were any other witnesses to the

 
 

RECEIVED NYSCEF: 01/28/2019

SPEAR ARSE ORT aa

 

TERS TERT ee

 

ae

 

 
 

‘ 4413677 /2018|:

 

Pee

“+ Page 2 of 2

RECEIVED NYSCEF: 01/28/2019:

bes
#

accident. I did not get a chance to speak to the other driver. As a result of the accident, J injured ic

my chest, neck, back, right knee and both shoulders. I am currently still receiving treatment for i

physical therapy for my injuries,

 

Notar

  
  

A. ALI YUSAF

otary Public State of New York
NO. 02YU6222439

Qualified in Queens County °

Commission Expires 5/24/26+

Lerv

S}GN NAME
